DETAILED ACTION
This final office action is in response to claims filed 02/01/2021.
Claims 1, 7, 10-11, 13-14, 29, 33-35, and 37 have been amended and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's prior art arguments have been fully considered, but since they pertain to the amended sections of the claim they are moot in view of the new grounds of rejection presented in this action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in further view of Chapman (US 2015/0314196).

Perry teaches a system, comprising:
a network-connected server hosted by a provider of video games ([0056], [0060]: game cloud system 110 comprises a plurality of data stores for storing video games; game cloud system 110 communicates with devices using a network interface), wherein the server executes software from a non-transitory medium ([0171]-[0173]: computer readable code on a computer readable medium), and wherein execution of the software provides interactive interfaces that enable registered users to access functions of the system ([0068]: users are able to access services provided by game cloud system 110 after logging in);
a data repository coupled to the network-connected server, wherein the data repository stores video games ([0056]: “Mini-game data store 166 is used to store and retrieve data related to mini-games”);
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games to which the registered user is associated as owner ([0108]: a user interface is available to a logged-in user for creating mini-games), wherein each of the video games comprises a specific avatar as a central character that is common to the video games ([0046]: “an initial image that is most representative of content of the video recording of the mini-game may be identified and associated with the mini-game when displayed”);
([0056], [0111]: stored mini-games are associated with a name field);
associate a plurality of the individual instances of the video games into a digital experience (DE) ([0046]: a plurality of video games are grouped into a category), to which the registered user is also associated as owner [0101]: each of the video games are listed as owned by the creator), wherein the DE comprises a plurality of individual instances of video games created by the registered user and stored in the, data repository ([0056]: mini-games are created by the logged-in user and stored in the mini-game data store);
wherein individual users amongst the registered users create DEs, which include the DE, and wherein each of the DEs has a different avatar ([0122]: “The mini-games in the Action category may be displayed in the forms of mini-game symbols (e.g., mini-game icons or thumbnails) with each mini-game symbol having a representative picture/image”) with a different name that associates the video games in each of the DEs ([0111]: each mini-game has an associated name field).
Perry does not teach:
a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user;

add video games to the DE and delete video games in the DE as the owner; and
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar,
a first interactive interface provided by the software to an individual computerized appliance amongst a plurality of network-connected computerized appliances, wherein the first interactive interface displays a plurality of the icons that represent different DEs;
and a second interactive interface that displays a plurality of interactive graphic objects, wherein each interactive graphic object represents  an individual video game in an associated DE;
wherein selection of one of the plurality of icons in the first interactive interface so as to select a particular DE opens the second interactive interface,
wherein selection of one of the interactive graphic objects in the second interactive interface so as to select a particular video game in the particular DE streams the selected particular video game to the individual computerized appliance,

However, Larsen teaches to:
associate a plurality of the individual instances of the video games into a digital experience (DE), a DE being a plurality of individual instances of video games ([0161]: a transmedia narrative includes a plurality of different types of media including games) and to create an icon representing the DE (Fig. 13: graphic representations of transmedia narratives 1312, 1314 are provided);
a first interactive interface provided by the software to an individual computerized appliance amongst a plurality of network-connected computerized appliances ([0116]: a web-based Graphical User Interface for assembling and processing media files provided by the DAMAP Server System to client systems connected over a network), wherein the first interactive interface displays a plurality of the icons that represent different DEs ([0226], Fig. 13: a library page displays a plurality of transmedia narratives);
and a second interactive interface displaying a plurality of second interactive graphic objects, wherein each interactive graphic object represents an individual video game associated in a DE ([0355]: a table of contents interface allows a user to select games associated with a transmedia narrative);
([0248], [0355], [0365]: selecting a transmedia narrative from the library page allows the user to access the transmedia navigator and then select a game associated with the transmedia narrative; games are streamed from the cloud).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry and Larsen so that a plurality of video games are associated in a DE represented by an icon and so that users are able to access the video games of the DE using a first and second interface to stream the video game.
	One of ordinary skill in the art would be motivated to do so in order to provide users with a convenient digital asset management system for retrieving a collection of related video games (Larsen [0167]).
	Perry and Larsen do not teach a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user;
create an icon that represents the DE, wherein the icon includes a pictorial representation of the specific avatar that is the central character that is common to 
add video games to the DE and delete video games in the DE as the owner,
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar,
and wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.
	However, Townsend teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create an icon that represents the DE, wherein the icon includes a pictorial representation of the specific avatar that is the central character that is common to each of the video games in the DE, and wherein the icon is labeled with text that includes the name of the specific avatar and that uniquely identifies the DE ([0032]-[0035], [0046]: a user is able to create any graphical icon that may include text via a dedicated interface of a website).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry and Larsen with Townsend so that a link to digital tools enables a registered user to create an icon wherein the icon includes a pictorial representation and wherein the icon is labeled with text.
	One of ordinary skill in the art would be motivated to do so in order to create custom icons according to the user’s requirements (Townsend [0009]).

create individual instances of video games wherein the specific avatar has a name chosen by the registered user; and 
add video games to the DE and delete video games in the DE as the owner,
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar,
and wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.
	However, Leitner teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create individual instances of video games wherein the specific avatar has a name chosen by the registered user ([0096]: a video game character is associated with an avatar and has a name that is chosen by the user); and 
add video games to the DE and delete video games in the DE as the owner ([0076]-[0077]: the user can create or delete games).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, and Townsend with Leitner so that a link in one of the interactive interfaces to digital tools enables a registered user to create individual instances of video games wherein the specific avatar has a name chosen by  add video games to the DE and delete video games in the DE as the owner.
	One of ordinary skill in the art would be motivated to do improve user experience by providing users with customization options to personalize their experience according to their requirements.
	Perry, Larsen, Townsend, and Leitner do not teach a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar,
and wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs.
	However, Chapman teaches a link in one of the interactive interfaces to digital tools that enable a registered user amongst the registered users to:
create digital media that describes a development history of the DE, including how the instances of the video games in the DE are related to the specific avatar,
and wherein the digital media that describes the development history of the DE, including how the instances of the video games in the DE are related to the specific avatar, is made accessible to be reviewed and played by users other than creators or owners of the DEs ([0018]-[0025]: A master content database stores a history of all revisions made to games, including associations between digital assets (i.e., characters) and metadata. The information stored in the master content database are available to other clients).

	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing a source for all revisions made during the development of the video games (Chapman [0018]). 

Regarding Independent Claim 29,
	This claim is similar in scope as claim 1 therefore it is rejected using the same rationale.

Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in further view of Chapman (US 2015/0314196) in further view of Watal (US 2014/0208220).
Regarding Dependent Claim 7,
Perry, Larsen, Townsend, Leitner, and Chapman teach the system of claim 1, but do not explicitly teach wherein the digital media is developed off-line from the system and then the developed digital media is added to one or more specific DEs of the DEs.
However, Watal teaches wherein the digital media is developed off-line from the system ([0036]: “offline platform 308 that enables the user to work on his digital data stored within the online integrated platform in an offline mode without requiring a secured network connection”) and then the developed digital media is added to one or more specific DEs of the DEs ([0021]: digital contents include, but are not limited to, an audio digital data, or a video digital data, or a textual digital data, or an audio/video digital data, or a graphic digital data, a webpage, a link to a webpage, PowerPoint presentation, a Word document, a notepad document, an Excel file, or the like).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, and Chapman with Watal so that digital media is developed offline and then the developed digital media is added to one or more specific DEs.
One of ordinary skill in the art would be motivated to do so in order to provide an integrated online-offline workspace and a corresponding service framework for improved, efficient and convenient digital content creation (Watal [0004]).

Regarding Dependent Claim 33,
This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Claims 10-11 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in further view of Broumand (US 2012/0036019).
Regarding Dependent Claim 10,

However, Broumand teaches wherein the owners and creators of advertisements promote the advertisement off-line, and record and store results of off-line promotion in the data repository associated with the advertisement ([0009], [0055]: a web page displays advertisements created by an advertiser; user data obtained from the advertisement is collected by the advertiser).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, and Chapman with Broumand so that the DEs are promoted off-line, and the results of off-line promotion associated with each DE are recorded and stored in the data repository
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Regarding Dependent Claim 11,
Perry, Larsen, Townsend, Leitner, Chapman, and Broumand teach the system of claim 10. Broumand further teaches wherein the stored results of off-line promotion are available to administrators to review ([0055]: collected user data is sent to the advertiser).  

Regarding Dependent Claim 34,
This claim is similar in scope as claim 10 therefore it is rejected using the same rationale.

Regarding Dependent Claim 35,
This claim is similar in scope as claim 11 therefore it is rejected using the same rationale.

Claims 13 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in further view of Rathod (US 2011/0191417).
Regarding Dependent Claim 13,
Perry, Larsen, Townsend, Leitner, and Chapman teach the system of claim 1 but do not teach wherein the software provides a subsystem enabling administrators to rate one or more of the DEs, to display results of ratings, and to provide rewards to owners and creators of rated DEs.
However, Rathod teaches wherein the software provides a subsystem enabling administrators to rate one or more of the DEs ([0112]: “A user rating system can provide feedback on content and this rating can be employed by itself or with other factors to determine the content's value to other users and quality”), to display results of ratings, and to provide rewards to owners and creators of rated DEs ([0231]: content can be sorted by popularity and rank increasing exposure of higher rated content to users).  

	One of ordinary skill in the art would be motivated to do so in order to provide owners with feedback on rated content and determine the quality of created content (Rathod [0112]).

Regarding Dependent Claim 37,
	This claim is similar in scope as claim 13 and is therefore rejected using the same rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2014/0187315) in view of Larsen (US 2012/0236201) in view of Townsend (US 2014/0006263) in view of Leitner (US 2008/0016176) in view of Chapman (US 2015/0314196) in further view of USPTO, “Trademark Process” published 12/20/2014 (https://web.archive.org/web/20150207063853/https://www.uspto.gov/trademarks-getting-started/trademark-process).
Regarding Dependent Claim 14,
Perry, Larsen, Townsend, Leitner, and Chapman teach the system of claim 1, but do not teach wherein character names and logos are determined by owners, creators, or administrators, and trademark protection of same is filed, to instantiate a brand for one or more of the DEs.  
allowing users to file for trademark protection of names and logos, to instantiate a brand (Step 3: a user can file an application to register for trademark protection of a brand or logo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Perry, Larsen, Townsend, Leitner, and Chapman with USPTO so that character names and logos are determined by owners, creators, or administrators, and trademark protection of same is filed, to instantiate a brand for one or more of the DEs.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (see KSR, 550 U.S. at 416, 82 USPQ2d at 1395).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493.  The examiner can normally be reached on 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176